H. Brown, J.,
concurring. I concur in the majority opinion because the *130widow claimant is receiving the maximum compensation provided by statute. Under R.C. 4123.59, the maximum compensation is based upon the employee’s wage. It is not based on the statewide average weekly wage. The reference in the statute to statewide average weekly wage is for the purpose of putting a cap on the award or a floor under it. Thus the statewide average weekly wage can limit the amount of an award or it can set a minimum below which an award may not fall. The use of statewide average weekly wage serves only these two purposes. As the court of appeals recognized, eligibility for maximum compensation does not mean entitlement to the cap where the award, computed in accordance with the statute, is below the cap.
Wright, J., concurs in the foregoing concurring opinion.